Dallinger, Judge:
These appeals to reappraisement have been submitted for decision upon stipulation of counsel for the parties hereto.
It is hereby stipulated and agreed, by and between the attorneys for the respective parties, that the merchandise described in and poverpd by the above reappraisements consists of photographic tanks exported from England during May and June 1937; that the prices at which identical merchandise was freely offered for sale to all purchasers in usual wholesale quantities in the ordinary course of trade in the principal markets of England during the aforesaid export *585period were the unit prices set forth on the invoices herein plus 10 per centum, less 33)4 per centum discount, plus cases and packing, and the export value was no higher.
It is further stipulated and agreed that these cases may be submitted on the foregoing stipulation.
■ In harmony with tbe stipulation, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is as set forth above. Judgment will be rendered accordingly.